Citation Nr: 1826291	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  13-07 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Houston, Texas


THE ISSUES

Entitlement to an effective date earlier than June 2, 2009 for the grant of service connection for residuals of a right clavicle fracture with surgical scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel





INTRODUCTION


The Veteran served on active duty from December 1986 to December 1988.   

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona that granted service connection for residuals of a right clavicle fracture with surgical scar and assigned a 20 percent disability rating, effective June 2, 2009.  Jurisdiction has been transferred to RO located in Houston, Texas.  


FINDING OF FACT

The Veteran filed a claim for residuals of a right clavicle fracture with surgical scar on June 2, 2009.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date of earlier than June 2, 2009 for the grant of service connection for residuals of a right clavicle fracture with surgical scar have not been met.  38 U.S.C. §§ 5107, 5110 (West 2012); 38 C.F.R. §§ 3.155, 3.157 (in effect prior to March 24, 2015), 3.102, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110 (a)(b)(1); 38 C.F.R. § 3.400.

The effective date for an award of disability compensation based on direct service connection is the day following separation from active service or the date entitlement arose, if claim is received within 1 year after separation from active duty; otherwise date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2).

The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382   (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").

The Board notes that VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014). The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the Veteran's claim arose or was filed prior to that date, the Board will consider the regulations in effect prior to March 24, 2015.

Under the former regulations, any communication or action, indicating intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (a) (in effect prior to March 24, 2015).

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for residuals of a right clavicle fracture with surgical scar.

In the present case, the Veteran separated from his tour of active duty in December 1988.  He did not raise a claim of entitlement to service connection for residuals of a right clavicle fracture with surgical scar within a year from discharge.  Rather, the Veteran first raised a service connection claim for residuals of a right clavicle fracture with surgical scar in June 2, 2009 correspondence.  The RO granted service connection for residuals of a right clavicle fracture with surgical scar in a January 2010 rating decision.  The award was effective as of the date of the June 2, 2009 claim. 

In an attempt to question the validity of the June 2, 2009 effective date, in his March 2013 Form 9, the Veteran reported that he never submitted a claim on June 2, 2009, but rather his claim for his right shoulder was submitted on September 3, 2009.  On review of the record, in correspondence received on June 2, 2009, the Veteran initially mentioned that his right shoulder was dislocated during a training exercise and placed in a sling.  On a subsequent VA Form 21-4138, Statement in Support of Claim, received in September 2009, the Veteran reported that he was filing service connection for a right shoulder condition (surgery performed at Keesler Air Force Base in 1981 and again in 1987).  In the January 2010 rating decision, the RO, to the benefit of the Veteran, treated his June 2, 2009 correspondence as the date of the Veteran's claim.  

Because the current effective date of service connection was based upon the date his June 2, 2009 correspondence, the next question before the Board is whether there are any earlier, non-final, applications for service connection upon which an earlier effective date of service connection may be granted.

The Board has carefully reviewed the evidence of record and finds that the first communication from the Veteran that can be interpreted as a request for service connection for residuals of a right clavicle fracture with surgical scar was received on June 2, 2009.

In his March 2010 notice of disagreement, the Veteran indicated that the injury was sustained while on active duty between 1985 and 1987 and that the medical evidence showed continuous treatment for the shoulder injury after discharge from the military and prior to June 2009.  He stated that there was evidence of continuity that dated as far back as 1995.  Therefore, he requested an effective date earlier than June 2009 as neither the injury nor the surgery took place in June 2009.  

The Court has acknowledged that the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  LaLonde citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 (1997).  Stated differently, based on the facts in this case, an effective date earlier than June 2, 2009 is legally precluded.

The Board recognizes that post service private treatment records dated in 1995 show treatment for the Veteran's right shoulder and VA treatment records dated in August 2009 reference the right shoulder scope in 1985.  While the Veteran's residuals of a right clavicle fracture with surgical scar may have had its onset years before service connection was granted, it is not equivalent to finding a claim for that disability.   A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the Veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee v. Nicholson, 459 F.3d 132 (Fed. Cir. 2006) (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F.R. § 3.155.  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim. Id; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008).

Accordingly, the proper effective date for the grant of service connection for residuals of a right clavicle fracture with surgical scar is the date of the claim, or June 2, 2009.  38 U.S.C. § 5110.

The Board acknowledges the Veteran's statements that his disability was present prior to June 2, 2009 and is sympathetic to his contentions.  However, the pertinent legal authority governing effective dates in this case is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis by which an effective date for the award of service connection for residuals of a right clavicle fracture with surgical scar earlier than June 2, 2009 can be assigned.  Consequently, the claim for an effective date prior to June 2, 2009 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An effective date earlier than June 2, 2009 for the grant of service connection for residuals of a right clavicle fracture with surgical scar is denied.


		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


